Citation Nr: 1609397	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 21, 2015, and in excess of 10 percent thereafter for right shoulder impingement syndrome, rotator cuff tendonitis, and acromioclavicular joint osteoarthritis. 

2.  Entitlement to an initial compensable rating prior to October 21, 2015, and in excess of 10 percent thereafter for left shoulder impingement syndrome, rotator cuff tendonitis, labral tear, including superior labral anterior-posterior lesion, and acromioclavicular joint osteoarthritis. 

3.  Entitlement to an initial compensable rating prior to October 21, 2015, and in excess of 10 percent thereafter for actinic keratosis solar elastosis (face) and seborrheic dermatitis (chest).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 2007. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In an October 2015 rating decision, the RO granted an evaluation of 10 percent disabling for a right shoulder disability, a left shoulder disability, and a skin condition effective October 21, 2015.

In January 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In a January 2016 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran filed claims for increased ratings for right foot gout, left foot gout, right elbow gout, right knee gout and degenerative joint disease , hypertension, cervical spine degenerative disc disease and spondyloarthropathy, and lumbosacral spine degenerative disc disease, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.


FINDING OF FACT

On January 6, 2016, at his Board hearing and prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his pending appeal as to the issues listed on the title page of this decision.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

On January 6, 2016, at his Board hearing and prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his pending appeal as to the issues listed on the title page of this decision.  See Board transcript [T.] page 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, as the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to these issues and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


